Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on 09/23/2022 have been fully considered but they are not persuasive. It is argued that the combination of prior art applied fails to teach or suggest a controller that causes the first harvest pump to stop pumping liquid media through the first filtration system responsive to a determination that such system is not in an operable state, and causing the second harvest pump to increase a flow rate through the second filtration system. Argument continues that the references lack disclosure of a system in which readout from a sensor on a first system results in control of a second system’s pump by a controller. Mundt teaches in paragraph [0076] that pumps together with flow and pressure meters are encompassed in a means for controlling the pressure and flow through the pumps of a plurality of filtration membrane elements.
Arguments continue that the references are silent as to evidence of pressure sensors and a flow meter or sensor to determine whether correct pressure is maintained or if a filter is clogged or a definitive controller receiving from the sensors information and determining from the information whether the filtration system is in an operable state. 
It is submitted that Serway explicitly discloses automatic control of flow through a filtration system [0009], presence of pressure sensors [0022], and control software to maintain desired flow rate through a filter pump [0020]. The applied teaching reference Mundt clearly teach pumps and pressure and flow meters which together are operable for controlling the pressure and flow through virus filtration membrane elements, including varying pumping speed or pressure (Mundt at [0076, 0089]. It is well known in the filtration art that increased pressure differential measured by sensors across a filtration membrane, indicates excessive clogging of filtration surfaces, hence an impending inoperable state of the membrane filter.
It is similarly argued that evidence is not provided of controller operability to receive information indicative of an operational state of a first filtration system and respond to such information by changing the pumping rate of a second filtration system. Argument continues that Schick provides no disclosure of a controller which can control such a second filtration system. It is again submitted that Serway explicitly discloses automatic control of flow through a filtration system [0009], presence of pressure sensors [0022], and control software to maintain desired flow rate through a filter pump [0020]. The applied teaching reference Mundt clearly teach plural pumps and pressure and flow meters which together are operable for controlling the pressure and flow through virus filtration membrane elements, including varying pumping speed or pressure (Mundt at [0076, 0089]. Since both Serway [0009] and Mundt [0018] have objectives of maximizing productivity of cell production, thus of liquid media which is filtered, such control of pumps taught by Serway and Mundt includes responsive increasing of flow rates through the pump and filter of a second filtration membrane in response to sensed increased pressure and thus clogging and impending inoperability of a first filtration membrane.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 depends from an canceled claim 40, hence is indefinite, and the terminology lacking in antecedent basis. It is presumed that this is a clerical error and that claim 41 is intended to depend from independent claim 33, and the claim is examined on the merits accordingly.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-39, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Serway PGPUBS Document US 2014/0093952 in view of Mundt et al PGPUBS Document US 2017/0260498 (Mundt), Xenopoulos et al PGPUBS Document US 2015/0133636 (Xenopoulos), and Schick patent 5,947,689. Specific paragraph numbers of the specification of the US PGPUBS Documents specification relied upon in this 103 rejection are identified with “[ ]” symbols.
Serway discloses for independent method claim 33: A method of culturing cells, the method comprising: 
(a) at least partially filling a bioreactor vessel 11 with cells and liquid media, wherein the bioreactor vessel is in fluid communication with a first filtration system 30/14/44/48/26 (see [0018-0021]); 
(b) pumping liquid media from the bioreactor vessel through the first filtration system 30 using a first harvest pump 22 or 26, wherein the first harvest pump is connected in series  with the first filtration system [0019-0024]; 
(d) receiving, from a sensor (pressure sensor(s) 44 and/or 48) configured to interact with the liquid media, information indicative of an operational state of the first filtration system which would be apparent if pressures or a pressure differential across the filter increases due to increased clogging of filter surfaces [0022, 0023]; and
(e) determining, based on at least the received information, whether the first filtration system is in an operable state (Serway discloses with a controller whether correct pressure is maintained in the system [0021, 0022] and whether the filter unit is clogged [0026]). 
Paragraph [0009] of the Serway Summary of the Invention is disclosing the system as being completely automatically controlled, hence necessarily having a controller or control system, in order to optimize productivity of cell production or of protein production. Also see [0020 regarding control of harvest pump 26 by controlled software]. Hence, Serway inherently discloses a controller receiving from the pressure sensor, information indicative of an operational state of the 1st filtration system, and determination, based on at least the received information, whether the filtration system is in an operable state.
Claim 33 differs from Serway by requiring: the step (c) of pumping liquid media from the bioreactor vessel through the second filtration system using a second harvest pump, wherein the second harvest pump is connected in series with the second filtration system.
Mundt teaches a perfusion, cell culture system [0038, 0061], comprising a bioreactor in fluid communication with 1st and 2nd filtration assemblies operating in parallel [0042, 0076, 0081, 0082];
which may be either upstream or downstream of a bioreactor for delivering fluid to or receiving fluid from the bioreactor [0003]; also disclosing 
filtration equipment including means for controlling the pressure and flow including pumps, valves, and pressure and flow meters or sensors [0076]. Mundt also has objectives of increasing productivity of cell culture production by increasing volumetric capacity of filtration surface, hence improving efficiency and productivity of the cell culturing [0018].
Serway also teaches that the first filtration assembly periodically becomes clogged or otherwise inoperable and requires being taken off-line for cleaning, repair or replacement [0021, 0026]. Hence, Serway in combination with Mundt suggests the need for there being a 2nd filtration assembly operating in parallel with the 1st filtration assembly having the same features of the 1st filtration assembly of filtration unit or system and harvest pump.
Hence, it would have been obvious to one of ordinary skill in the cell culture and liquid purification arts, to have modified the Serway apparatus by providing such second filtration assembly, as taught by Mundt, in order to ensure a more continuous operation of the apparatus, by way of transferring fluid flow from the 1st to the 2nd filtration assembly upon sensing or otherwise detecting that the 1st filtration assembly has become clogged or otherwise lost effectiveness to handle processing and purification of the recirculating fluid or liquid. Such combination of filtration assemblies would have assisted achieving of the Serway objectives of increasing cell culture and protein productivity, by maintaining a more consistent, continuous operation. Additionally, such 2nd filtration assembly would have advantageously further increased the Serway objective of such increased productivity by increasing the volumetric capacity of the filtration available.
Claim 33 also differs from Serway by requiring the step of (f) responsive to a determination that the first filtration system is not in an operable state, causing the first harvest pump to stop pumping liquid media through the first filtration system. 
Schick teaches an automated or semi-automated, system for high precision separation for general application in the pharmaceutical and biotechnology industries concerning production of products requiring separation of cells and cell debris from liquid carrier material in the manufacture of cell material-containing biochemical or pharmaceutical product (column 1, lines 8-65 and column 2, lines 46-65). Schick teaches a system comprising a reservoir vessel 21, and 1st filtration assembly comprising first filtration system 24 which generally comprises a tangential or cross-flow ultrafiltration membrane filter, in series with a harvest pump unit 25 and pressure sensor(s) 35 and/or 36 (figure 1 and column 3, line 56-column 4, line 34 regarding the filter and pump unit and column 4, line 53-61 regarding the pressure sensors. 
Schick further teaches the system controlled by a processor or controller 41, having software and hardware and which is operative to receive pressure and pressure difference information indicative of operational state of the filtration system, determine whether the filtration system is in an operable state concerning based on such information, and decrease the pumping rate or stop the harvest pump from pumping, responsive to such determination based on the received pressure information (see particularly column 5, lines 25-37; column 6, lines 8-18; column 7, lines 57-66 and column 8, lines 10-18). Operational state in Schick corresponds to presence or absence of a build-up of back pressure threatening eventual filter system failure from leakage or blown or failed seals, tubing connections, loss of product components or potential contamination (column 4, lines 35-53).  
Xenopoulos teaches a system combining virus filtration and ultrafiltration in combination with cell culturing, for continuous operation [0166], comprising process control operations comprising various sensors for controlling and monitoring various process parameters received by a control system for controlling the process parameters including flow rate and pressure sensors [0284-0286].
with the control system operable to interrupt or “stop” the flow of fluid through the system responsive to sensor determinations including for replacing or repairing a particular device such as a filtration system, such as by control of valves or pumps [0108, 0109, 0281].
Also, Serway discloses pressure sensors and a flow meter or sensor, immediately upstream and downstream of the 1st filtration unit or system, inherently operative, to determine whether correct pressure is maintained in the system [0021, 0022] or whether the filter unit is clogged [0026]; thus the controller receiving from the pressure sensor, information indicative of an operational state of the 1st filtration system, and determination, based on at least the received information, whether the filtration system is in an operable state. Serway additionally teaches controller software being operable to control flow through the harvest pump [0020, last 3 lines].
Also Mundt teaches a perfusion, cell culturing system combining a bioreactor and filtration assemblies operating in parallel, including filtration equipment including means for controlling the pressure and flow including pumps, valves, and pressure and flow meters or sensors [0076].
Hence, the combined disclosures or teachings of Serway, Mundt and Xenopoulos, suggest the Serway control system being modified to be operative to interrupt flow through the harvest pump and associated valves, thus cause the 1st harvest pump to stop pumping liquid through the 1st filtration system. 
Hence, it would have been also obvious to one of ordinary skill in the cell culture and liquid purification arts, to have modified the Serway apparatus controller to be operable, so as to be responsive to a determination that the first filtration system is not in an operable state, causing the first harvest pump to stop pumping liquid media through the first filtration system, as taught by a combination of the disclosure of Serway, and teachings of Xenopoulos, Mundt and Schick, to optimize maintenance of the 1st filtration assembly or system, and thus optimally utilize a 2nd filtration assembly connected in parallel with the 1st filtration assembly, to further ensure optimal, continuous operation of the perfusion cell culture apparatus or system of Serway. Such modification would have also enabled the obvious benefit of preventing eventual filter system failure from leakage or blown or failed seals, tubing connections, loss of product components or potential contamination (column 4, lines 35-53).
Claim 33 lastly differs from Serway by requiring the step of (g) of responsive to the determination that the first filtration system is not in an operable state, causing the 2nd harvest pump to increase a flow rate of liquid media through the 2nd filtration system.
Again, Mundt teaches a perfusion, cell culture system [0038, 0061], comprising a bioreactor in fluid communication with 1st and 2nd filtration assemblies operating in parallel [0042, 0076, 0081, 0082];
 also disclosing filtration equipment including means for controlling the pressure and flow including separate 1st and 2nd pumps corresponding to the 1st and 2nd filtration assemblies [0076]. Mundt further teaches each of the pumps optionally being variable speed or otherwise operable to generate flow through the filters with variable pressure during the filtration process [0087], hence operable to increase a flow rate of liquid media through the 2nd filtration system. Further objectives of Serway concern obtaining much greater productivity of cell production, (up to 10x) of an automatically controlled system when compared to a batch processing system, or to generate improve protein productivity when compared to cell productivity (all expressed in the Summary of the Invention at [0009]).  
Hence it would have been additionally obvious to have operated the modified and expanded Serway cell culturing system and expanded method, as modified to include a second filtration system and 2nd harvest pump in parallel with the disclosed 1st such filtration system and pump taught by Mundt, by the instantly claimed responsive increasing of flow rate through the 2nd filtration system as caused by the 2nd pump, in order to maintain an overall higher productivity of cell production and protein production productivity in order to reach bioreactor system industrial or commercial goals. 
Serway further or specifically discloses: the 1st filtration system comprising an alternating tangential flow filter system having cyclical or alternating flow from and towards the bioreactor through lines 12 and 16 for claim 34 (figure 1 and [0023]); and
the sensors comprising pressure sensors operable to detect pressure both upstream and downstream of the filtration assembly, thus inherently operable to determine whether pressure differential (transmembrane) or downstream pressure across the filter is greater than a threshold value for claims 35-38 [0008].
Mundt further teaches or suggests: pumping liquid media from the bioreactor vessel through the first filtration system comprises pumping liquid media at a first flow rate, wherein pumping liquid media from the bioreactor vessel through the second filtration system comprises pumping liquid media at a second flow rate, and wherein the first flow rate is approximately equal to the second flow rate for claim 39 ([0076 “means for controlling the pressure and flow, such as pumps and valves”]); 
responsive to the determination that the first filtration system is not in an operable state, causing the second harvest pump to increase a flow rate of liquid media through the second filtration system comprises approximately doubling the flow rate of liquid media through the second filtration system for claim 41 [0076 “means for controlling the pressure and flow, such as pumps and valves”, and also 0081 and 0082]. 
One of ordinary skill in the filtration art would have understood that when a previously divided flow is then directed exclusively to one flow path with flow through another flow path being interrupted, that flow volume or flow rate would necessarily about double, given there being adequate capacity in the flow channels and volume of the pump. 
Xenopoulos additionally teaches: responsive to a determination that the first filtration system is not in an operable state, the controller configured to output a visual alert or notification such as to a display interface for claim 42 [0286].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langenfield et al PGPUBS Document US 2018/0127705 and Benton et al publication WO2017040696 concern additional aspects of control of membrane filtration associated with systems including bioreactors.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/24/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778